Citation Nr: 0206323	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  01-08 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for nerve damage of the 
left upper extremity.

2.  Entitlement to an effective date earlier than June 15, 
2000, for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities.

3.  Propriety of reduction of the evaluation for a depressive 
disorder from 10 percent to non-compensable.

4.  Entitlement to an increased (compensable) evaluation for 
postoperative surgical release of carpal tunnel syndrome of 
the left wrist.

5.  Entitlement to an increased evaluation for chronic 
lumbosacral strain with low back pain and degenerative 
changes, currently evaluated as 20 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
January 1969 and from May 1971 to August 1989.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in February 1997 and January 2001 by 
the Roanoke, Virginia, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In February 2000, the Board remanded this case to the RO for 
further development of the evidence.  In March 2002, the 
veteran appeared and testified at a personal hearing before 
the undersigned Board Member.  A transcript of that hearing 
is of record.

FINDINGS OF FACT

1.  Ulnar nerve entrapment of the left upper extremity was 
manifested by mild incomplete paralysis of the ulnar nerve 
within one year of the veteran's separation from active 
service.

2.  The date of claim for entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities was June 15, 2000; a prior claim for 
TDIU filed in July 1996 was the subject of a final 
disallowance in February 1997.

3.  The veteran's depressive disorder is primarily manifested 
by an irritable mood; the disability is productive of slight 
impairment, but no more.

4.  Postoperative surgical release of left carpal tunnel is 
primarily manifested by pain on motion of the left wrist, 
without mild incomplete paralysis of the median nerve or 
significant limitation of motion of the left wrist.

5.  Chronic lumbosacral strain with low back pain and 
degenerative changes is primarily manifested by subjective 
complaints of pain and slight limitation of motion; the 
disability is productive of no more than moderate impairment.


CONCLUSION OF LAW

1.  Ulnar nerve entrapment of the left upper extremity may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001).

2.  Entitlement to an effective date earlier than June 15, 
2000, for a grant of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disabilities is not warranted.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2001).

3.  Reduction of the evaluation of depressive disorder from 
10 percent to non-compensable is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2001).  

4.  The criteria for an evaluation of 10 percent for 
postoperative surgical release of left carpal tunnel syndrome 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.31, 4.71a, 4.124a, Diagnostic Codes 5215, 8515 (2001).

5.  The criteria for an evaluation in excess of 20 percent 
for chronic lumbosacral strain with low back pain and 
degenerative changes have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claims 
which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which he is seeking. The Board 
concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claims and the notice provisions of the VCAA have been 
complied with.  The Board will, therefore, proceed to 
consider the veteran's claims on the merits.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

I. Service connection for nerve damage of the left upper 
extremity

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§  1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  When an organic 
disease of the nervous system is manifested to a compensable 
degree within one year of separation from service, the 
disease may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

In the veteran's case, he has asserted that, in January or 
February 1990, within the year following his separation from 
active service in August 1989, he experienced pain in his 
left elbow which radiated up to his left shoulder and down to 
his left hand.  (The Board notes that service connection is 
in effect for arthralgia of the left elbow secondary to 
sarcoidosis and for postoperative surgical release of carpal 
tunnel syndrome of the left wrist.)  In 1990, the veteran was 
seen at the Fort Lee, Virginia, Army hospital and the 
Portsmouth, Virginia, Naval Hospital.  In March 1990, he 
complained of left arm discomfort.  In May 1990, he 
complained of a left arm and shoulder problem and indicated 
that he had been unable to straighten his left arm for 6 
months.  In September 1990, tenderness mainly at the ulnar 
groove to the lateral epicondyle was noted, and the 
assessment was left elbow pain, possible ulnar nerve 
entrapment.  In October 1990, nerve conduction studies and an 
electromyograph (EMG) of the left upper extremity were 
suggestive of an ulnar nerve compromise at or near the 
cubital tunnel on the left.  Based on this medical evidence, 
the Board finds that a neurological disorder of the left 
upper extremity was manifested within one year of the 
veteran's separation from service.  38 C.F.R. § 4.124a, 
Diagnostic Code 8516 (2001) provides that mild incomplete 
paralysis of the ulnar nerve warrants an evaluation of 10 
percent.  The Board finds that at least that level of 
disability was manifested within the year following the 
veteran's separation from service.  Ulnar nerve entrapment of 
the left upper extremity was manifested to a compensable 
degree within one year of separation from service.

In March 2000, R. I. W., MD, a private neurologist, performed 
nerve conduction studies and an EMG, which revealed ulnar 
neuropathy of the left upper extremity.  Those diagnostic 
studies demonstrate a current neurological disorder of the 
left upper extremity, which, as noted above, was manifested 
to a compensable degree within one year of separation from 
service and thus warrants service connection. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2001).

II. Earlier Effective Date for Grant of TDIU

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. § 3.400 (2001).  The effective 
date of an increase in disability compensation shall be the 
earliest date as of which it was factually ascertainable that 
an increase in disability had occurred if a claim was 
received within one year from such date; otherwise, the 
effective date shall be the date of receipt of claim.  
38 C.F.R. § 3.400(o)(2) (2001).

In the veteran's case, a rating decision in January 2001 
granted entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).  The effective date for that benefit 
assigned by the RO is June 15, 2000, the date on which the 
veteran's VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was received 
by VA.  The effective date for the grant of entitlement to 
TDIU has thus been determined to be the date of claim.  
However, the veteran contends that the effective date should 
be the date in 1996 on which he first filed a claim for TDIU.

The record reveals that the veteran filed a claim for TDIU on 
a VA Form 21-8940 on July 18, 1996.  That claim was denied by 
a rating decision in February 1997.  On March 5, 1997, the RO 
mailed to the veteran at his address of record a letter 
notifying him of the rating action which had been taken in 
February 1997.  The RO's letter stated that a copy of the 
rating decision of February 1997 was enclosed.  That rating 
decision clearly on its face denied the veteran's claim for 
TDIU.  The veteran testified in March 2002 that he did not 
receive the RO's letter of March 5, 1997, and he argues that, 
because he did not receive proper notice, the rating decision 
of February 1997 is not final and his claim for TDIU has 
remained open since July 1996.  However, the United States 
Court of Appeals for Veterans Claims has held that there is a 
presumption that Government officials and employees have 
properly discharged their official duties and that this 
presumption of regularity may be rebutted only by clear 
evidence to the contrary.  See Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992), citing to United States v. Chemical 
Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 
131 (1926).  In the instant case, the presumption of 
regularity means that there is a presumption that RO 
personnel mailed the letter of March 5, 1997, to the veteran 
at his address of record and that the United States Postal 
Service delivered the letter to the veteran's residence.  The 
veteran's bare assertion that he did not receive the letter, 
without any supporting evidence, is, the Board finds, not 
clear evidence that the RO's letter was not delivered to him.  
The presumption of regularity has not been rebutted and, 
therefore, the rating decision of February 1997, which denied 
the veteran's first claim for TDIU, is final.  38 U.S.C.A. 
§ 7105 (West 1991).  That being the case, the Board finds 
that the veteran's claim for TDIU filed on July 18, 1996, is 
not pending but rather was the subject of a prior final 
disallowance.  The Board concludes that the date of claim for 
TDIU was June 15, 2000.

An issue for consideration is whether, under the applicable 
regulation, there is entitlement to an effective date for the 
grant of TDIU prior to June 15, 2000, the date of claim.  
There would be entitlement to an effective date earlier than 
the date of claim in the event that it was factually 
ascertainable that the veteran was unable to obtain or retain 
substantially gainful employment by reason of service 
connected disabilities, provided that he filed a claim of 
entitlement to TDIU within one year of the date on which it 
was factually ascertainable that he was so entitled, under 
38 C.F.R. § 4.16 (2001).  The record reveals that, on January 
11, 1996, a physician for the Virginia Retirement System 
reported that the veteran was unable to continue to work as a 
correctional officer due to multiple disabilities, including 
sarcoidosis, degenerative joint disease of the lumbar spine 
and left elbow, and psoriasis, all of which are service 
connected disabilities.  An argument has been made by the 
veteran that he was entitled to TDIU at the time of this 
physician's report and the Board notes that he did file a 
claim of entitlement to TDIU within one year of the January 
1996 physician's report.  (The Board will assume, without 
deciding, that the physician's report of January 1996 showed 
entitlement to TDIU at that time.)  However, as noted above, 
his July 1996 claim was the subject of a final denial in 
February 1997 and thus cannot provide a basis on which to 
allow an effective date earlier than the date of claim, June 
15, 2000.  The Board, therefore, concludes that entitlement 
to an effective date earlier than June 15, 2000, for a grant 
of TDIU is not warranted.  38 C.F.R. § 3.400 (2001). 

III. Propriety of Reduction of Rating for Depressive Disorder

The rating decision of January 2001 reduced the evaluation 
for the veteran's service connected depressive disorder from 
10 percent to non-compensable, effective September 15, 2000, 
the date of a VA mental disorders examination.

With regard to the rating reduction, the Board first notes 
that a regulation provides that: where the reduction in 
evaluation of a service-connected disability or employability 
status is considered warranted and the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments currently being 
made, a rating proposing the reduction or discontinuance will 
be prepared setting forth all material facts and reasons; the 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level; unless 
otherwise provided in paragraph (i) of this section, if 
additional evidence is not received within that period, final 
rating action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the beneficiary of 
the final rating action expires.  See 38 C.F.R. § 3.105(e) 
(2001).  In the instant case, because the reduction of the 
evaluation of depressive disorder did not reduce the 
veteran's VA disability compensation, which continues at the 
TDIU rate, the notice provisions of 38 C.F.R. § 3.105(e) 
(2001) do not apply in his case.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4.  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.

The veteran's depressive disorder is rated under 38 C.F.R. 
§ 4.130 (2001), Diagnostic Code 9434 and a general formula 
for rating mental disorders, which provides that, when a 
mental condition has been formally diagnosed, but         
symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication only a non-compensable evaluation is warranted.  
An evaluation of 10 percent requires occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency         and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.  

At the VA mental disorders examination on September 15, 2000, 
the veteran indicated that he had not received any mental 
health treatment or been prescribed any psychiatric 
medication.  The veteran's affect was of normal intensity.  
He was able to smile brightly during the interview.  He 
described his mood as frustrated due to chronic pain and 
aspects of his VA disability claim.  He described his sleep 
as "not good" but reported sleeping 7 hours per night, 
which was within normal limits.  He described his appetite as 
"fairly decent".  He did not appear to be significantly 
depressed.  He stated that his wife often criticized him for 
not doing more and stated that she was not adequately 
understanding of his pain problem.  He described his mood as 
"griping" and said that he was sometimes irritable 
secondary to pain.  He complained that pain had affected his 
sex life.  He saw several friends once or twice a week and 
did not appear to demonstrate marked social withdrawal.  

The veteran's speech was clear, goal directed, spontaneous, 
and of normal pace and volume.  His thought content was 
rational.  He denied any history of hallucinations or 
delusions.  He was free of any significant psychomotor 
agitation.  His eye contact was normal.  He denied any 
history of suicidal ideation or intent.  He had no history of 
panic attacks or sustained anxiety.  He appeared calm and 
relaxed.  His insight and judgment were adequate for safety.  
He has a driver's license and drives when he needs to.  He 
drove himself to the examination appointment.  Cognitively, 
he was alert, attentive, oriented times four.  His recent 
memory appeared intact.  He had no difficulty providing 
personal background information in detail.  He appeared well 
focused throughout the course of the clinical interview.

The clinical impressions were no diagnosis on Axis I and no 
diagnosis on Axis II.  The diagnosis on Axis III was multiple 
medical problems.  The diagnosis on Axis IV was chronic pain.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 70.  The Board notes that the GAF scale is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 70 denotes some mild symptoms or some difficulty 
in social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

The examiner commented that the veteran described some 
irritability or frustration related to his pain problems and 
difficulty with his VA claim but he did not meet the criteria 
for a diagnosis of major depression or dysthymia.  He 
appeared to experience some emotional distress stemming from 
his pain complaints but it appeared to be of a subclinical 
nature.  His GAF score related only to his mental health 
concerns.

When there is a question as to which of 2 disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture presented more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2001).

The Board notes that, while the report by the mental 
disorders examiner demonstrates that the veteran does not 
have major depression, nevertheless, his irritable mood which 
is primarily due to chronic pain from service connected 
disabilities must be considered as part and parcel of his 
service connected psychiatric disability.  It is reasonable 
to find that such a mood would be productive of at least mild 
impairment in a work setting.  Therefore, despite the fact 
that the examiner did not render an Axis I diagnosis, the 
Board finds that the disability picture of the veteran's 
depressive disorder more nearly approximates the criteria for 
an evaluation of 10 percent and so the reduction of the 
rating was not proper.    

IV.  Increased (Compensable) Rating for Surgical Release of 
Left Carpal Tunnel

A rating decision in March 1990 noted that in service in June 
1984 the veteran had undergone a left carpal tunnel release.  
Service connection was granted for postoperative left carpal 
tunnel release and a non-compensable evaluation was assigned, 
based on findings at a VA examination in February 1990.  At 
that examination, a surgical scar on the left wrist was 
noted, and the examiner found the left wrist function to be 
good.  The pertinent diagnosis was surgical release of left 
wrist tenosynovitis.

The veteran's June 2000 claim for TDIU was accepted by the RO 
as a claim for an increased (compensable) evaluation for the 
veteran's left wrist disability.

38 C.F.R. § 4.124a, Diagnostic Code 8515 (2001) provides that 
an evaluation of 10 percent requires mild incomplete 
paralysis of the median nerve; and an evaluation of 20 
percent requires moderate incomplete paralysis of the median 
nerve of the minor extremity.  

38 C.F.R. § 4.71a, Diagnostic Code 5215 (2001), pertaining to 
limitation of motion of a wrist, provides that an evaluation 
of 10 percent requires palmar flexion in line with the 
forearm or dorsiflexion less than 15 degrees.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31 
(2001).

In March 2000, nerve conduction studies and an EMG by a 
private physician showed bilateral ulnar neuropathies at the 
elbows.  Mild generalized polyneuropathy could not be 
excluded.  Neurological abnormality of the left wrist was not 
reported.   

At a VA joints examination in September 2000, the veteran 
complained that a surgical release of left carpal tunnel had 
left him with some paresthesias of the left wrist.  On 
examination, there was a well healed scar in the mid-palmar 
area of the left wrist.  There appeared to be some slight 
atrophy of the hypothenar eminence compared to the right 
side.  There was no deformity of the interphalangeal joints 
elicited.  There was no swelling or increased warmth.  Range 
of motion of the wrists was dorsiflexion to 50 degrees and 
palmar flexion to 40 degrees, with complaints of pain.  A 
history of cubital tunnel syndrome of the left upper 
extremity was noted, but no other disability of the left 
upper extremity was found.  At the examination the veteran 
complained of pain of multiple joints.  The impression was 
multiple joint arthralgias.  The examiner commented that the 
veteran's pain response was beyond what one would expect for 
the very little abnormality found on clinical examination.  
There were no neurological deficits other than atrophy of the 
hypothenar eminence of the left hand.  Flexion, extension, 
abduction, and adduction of the left hand were within normal 
limits.

As mild incomplete paralysis of the left median nerve has not 
been objectively demonstrated, the criteria for a compensable 
evaluation under Diagnostic Code 8515 have not been met.  
Furthermore, the range of motion of the left wrist at the VA 
joints examination did not meet the criteria for a 
compensable evaluation under Diagnostic Code 5215.  However, 
a regulation provides that, with any form of arthritis, 
painful motion is an important factor of disability and it is 
the intention to recognize actually painful, unstable, or 
malaligned joints due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2001).  Although arthritis of the left 
wrist has not been shown, the Board finds that the principle 
of 38 C.F.R. § 4.59 (2001) is applicable to the veteran's 
case and the pain of the left wrist which he experiences on 
range of motion warrants the minimum compensable evaluation 
of 10 percent for the wrist joint and entitlement to that 
rating is established.

V.  Increased Rating for Low Back Disability

38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001) provides that 
slight limitation of motion of the lumbar spine warrants an 
evaluation of 10 percent.  Moderate limitation of motion 
warrants an evaluation of 20 percent.  Severe limitation of 
motion warrants an evaluation of 40 percent.  

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001) provides that 
lumbosacral strain with slight subjective symptoms only 
warrants a noncompensable evaluation.  Lumbosacral strain 
with characteristic pain on motion warrants an evaluation of 
10 percent.  Lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
a standing position, warrants an evaluation of 20 percent.  
An evaluation of 40 percent requires severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.
 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001) provides that 
mild intervertebral disc syndrome warrants an evaluation of 
10 percent and moderate intervertebral disc syndrome with 
recurring attacks warrants an evaluation of 20 percent.  An 
evaluation of 40 percent requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (that is, with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseases 
disc) and little intermittent relief. 

At a VA spine examination in July 1996, the veteran was using 
a cane to walk and he had a TENS unit, which he had 
purchased.  He complained of lower back pain.  He did not 
limp.  On examination of the spine, there was no fixed 
deformity and musculature was excellent.  On forward flexion, 
the veteran complained of pain, but there was no evidence of 
muscle spasm in the lumbar region.  Flexion was to 60 
degrees, with a complaint of pain.  Extension, lateral 
bending, and rotation were all within normal limits.  There 
was no evidence of a neurological deficit, and it was noted 
that a neurological evaluation in December 1993 had found no 
such deficit.  X-rays showed only slight changes of 
degenerative arthritis.  The diagnosis was mechanical low 
back pain with history of recurrent chronic lumbosacral 
strain.

In December 1999, Dr. R. I. W., a private neurologist, 
reported that the veteran had decreased lumbar lordosis and 
some spasms of the paraspinal muscles.

At a VA spine examination in July 2000, the veteran 
complained of chronic low back pain, worse on some days than 
others.  He did not have radiation of low back pain down into 
his legs.  He was using a cane due to low back pain.  It was 
noted that X-rays had shown lumbar spine arthritis.  
Examination of the veteran's lumbar spine revealed a failure 
to reverse lordosis with forward flexion and that extension 
was normal but painful.  The lumbar spine was tender to 
palpation.  Distal motor examination was 5/5 throughout, with 
sensation intact throughout the lower extremities.  There was 
no evidence of sciatica.  Review of X-rays revealed some mild 
scoliosis and some degenerative changes in the posterior 
elements.  Disc space was preserved throughout.  Alignment 
showed some loss of normal lordosis on the lateral view.  The 
pertinent impression was chronic mechanical low back pain 
with degenerative changes.  The examiner commented that the 
veteran's pain seemed to be in excess of what would normally 
be expected.  

At a VA examination in September 2000 for evaluation of 
multiple joint arthralgias, the examiner stated that lumbar 
spine X-rays showed mild degenerative disc and joint disease.

In rating the veteran's chronic lumbosacral strain with low 
back pain and degenerative changes, the Board first notes 
that severe limitation of motion of the lumbar spine so as to 
warrant an evaluation of 40 percent under Diagnostic Code 
5292 has not been found.  In addition, severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion so as to 
warrant an evaluation of 40 percent under Diagnostic Code 
5295 has also not been demonstrated.

As noted above, under Diagnostic Code 5293, an evaluation of 
40 percent requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  In the veteran's 
case, he has only mild degenerative disc disease of the 
lumbosacral spine and the VA examiners in 1996 and 2000 did 
not find severe disability of the lumbosacral spine and both 
commented that the veteran's complaints of low back pain are 
out of proportion to objective findings.  At the hearing in 
March 2002, the veteran testified that he had "a great deal 
of pain" in his low back and that was why a private 
physician had provided him with a cane.  The Board finds the 
veteran's testimony in that regard to be credible, but 
clinical examinations have not shown severe lumbosacral 
strain or severe intervertebral disc syndrome of the 
lumbosacral spine and, for that reason, the Board finds that 
there is not a sufficient basis in the record to warrant an 
evaluation in excess of 20 percent.  

Conclusion

With regard to the 2 issues for which the benefits sought 
have not been granted, entitlement to an earlier effective 
date for a grant of TDIU and entitlement to an increased 
rating for a low back disability, as the preponderance of the 
evidence is against the veteran's claims, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
Supp. 2001). 
 


ORDER


Service connection for ulnar nerve entrapment of the left 
upper extremity is granted.

Entitlement to an effective date earlier than June 15, 2000, 
for a grant of a total disability evaluation based on 
individual unemployability due to service connected 
disabilities is denied.

Reduction of the evaluation for a depressive disorder from 10 
percent to non-compensable not having been proper, the appeal 
on that issue is granted.

An evaluation of 10 percent is granted for postoperative 
surgical release of carpal tunnel syndrome of the left wrist, 
subject to governing regulations concerning the payment of 
monetary awards.

An increased evaluation for chronic lumbosacral strain with 
low back pain and degenerative changes is denied.


		
	F. Judge Flowers
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

